          Case 19-03637 Document 9 Filed in TXSB on 11/12/19 Page 1 of 4



                IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

In re:                                  §
                                        §              Case No. 17-33203
Ventech Engineers LP, et al.,           §
                                        §              Chapter 7
Debtors.                                §
                                        §
Rodney D. Tow, Trustee,                 §
                                        §
Plaintiff,                              §
                                        §
v.                                      §              Adv. No. 19-3637
                                        §
Ventech Holdings 3 LLC,                 §
Internal Revenue Service, and           §
Charles P. Rettig, Commissioner of      §
Internal Revenue,                       §
                                        §
Defendants.                             §

 Motion by the United States of America to Dismiss Adversary Proceeding
                         (Related to Doc. No. 1)

Pursuant to BLR 9013-1:

         This motion seeks an order that may adversely affect you. If you
         oppose the motion, you should immediately contact the moving
         party to resolve the dispute. If you and the moving party cannot
         agree, you must file a response and send a copy to the moving
         party. You must file and serve your response within 21 days of
         the date this was served on you. Your response must state why
         the motion should not be granted. If you do not file a timely
         response, the relief may be granted without further notice to
         you. If you oppose the motion and have not reached an
         agreement, you must attend the hearing. Unless the parties
         agree otherwise, the court may consider evidence at the hearing
         and may decide the motion at the hearing.

         Represented parties should act through their attorney.




                                        1
        Case 19-03637 Document 9 Filed in TXSB on 11/12/19 Page 2 of 4



To the Honorable David R. Jones,
United States Bankruptcy Judge:

       The United States of America moves to dismiss this adversary proceeding.

                                      Summary

       The Trustee’s claims are barred by the statute of limitations.

                                     Background

       Rodney D. Tow, chapter 7 trustee for the bankruptcy estate of Ventech

Engineers LP alleges that (a) the IRS audited a 2012 tax return of Ventech Engineers,

(b) two third parties agreed to pay $2,340,846.61 to the IRS, and (c) Ventech

Engineers paid $2,340,846.61 to the IRS on or about October 19, 2016. [Doc. No. 1,

p. 3]. The Trustee’s complaint is not clear as to whether Ventech Engineers was liable

for the debt paid.

       On May 26, 2017, Ventech Engineers filed a voluntary chapter 7 bankruptcy

petition. [Doc. No. 1, p. 4].

       Two years, four months, and twenty-six days later—on October 22, 2019—the

Trustee filed this adversary proceeding seeking to recover $1,638,592.63 and

attorney’s fees through 11 U.S.C. §§ 544 and 548. [Doc. No. 1].

                                  Relief Requested

       The United States requests that the Court dismiss this action.

       Dismissal is appropriate under Rule 12(b)(6) where both (a) it is clear from the

complaint that the statute of limitations bars the action, and (b) the plaintiff does not

present a basis for equitable tolling. Jones v. Alcoa, Inc., 339 F.3d 359, 366 (5th Cir.

2003) (quoted in Newman v. Coffin, 464 Fed.Appx. 359, 362 (5th Cir. 2012)

                                           2
            Case 19-03637 Document 9 Filed in TXSB on 11/12/19 Page 3 of 4



(unpublished)). The Court can determine from the face of the complaint that (a)

Ventech Engineers filed bankruptcy on May 26, 2017, [Doc. No. 1, p. 4], and (b) the

Trustee filed this action on October 22, 2019, [Doc. No. 1, p. 7].

          Actions under 11 U.S.C. §§ 544 and 548 are subject to a statute of limitations

of the later of (a) two years after the entry of an order for relief, or (b) one year after

the appointment of a trustee. 1 11 U.S.C. § 546(a)(1)(A) & (B); see Matter of Texas

General Petroleum Corp., 52 F.3d 1330 1337-38 (5th Cir. 1995) (11 U.S.C. § 546 is not

a jurisdictional bar). The limitation in 11 U.S.C. § 546 applies independent of any

limitation under state law, even if the state-law limitation period would be longer.

Hill v. Oria (In re Juliet Homes, LP), 2010 WL 5256806 at &17, Adv. No. 09-3429

(Bankr. S.D. Tex. Dec. 16, 2010). Limitations may be equitably tolled, but that

requires the plaintiff to make the appropriate showing. Tow v. Bulmahn (In re ATP

Oil & Gas Corporation), 2017 WL 2123867 at *4, Adv. No. 15-3179 (Bankr. S.D. Tex.

May 16, 2017) (plaintiff’s evidence did not warrant equitable tolling).

          Section 546 required the Trustee to file this action by May 26, 2019, but he did

not do that. The Trustee’s claims are time-barred, and the Court should dismiss

them.



                            [remainder of page intentionally left blank]




1   Section 546 also bars filing avoidance actions after the closing of a case. 11 U.S.C. § 546(a)(2).

                                                      3
        Case 19-03637 Document 9 Filed in TXSB on 11/12/19 Page 4 of 4



                                     Conclusion

      The United States requests that the Court dismiss this action and grant the

United States such other and further relief as is equitable and just, including, if

sought, costs and attorney’s fees.

      Dated: November 12, 2019.

                                             Respectfully submitted,

                                             RYAN K. PATRICK,
                                             United States Attorney

                                       By:    s/ Richard A. Kincheloe
                                             Richard A. Kincheloe
                                             Assistant United States Attorney
                                             Attorney-in-Charge
                                             United States Attorney’s Office
                                             Southern District of Texas
                                             Texas Bar No. 24068107
                                             S.D. Tex. ID No. 1132346
                                             1000 Louisiana St., Suite 2300
                                             Houston, Texas 77002
                                             Telephone: (713) 567-9422
                                             Facsimile: (713) 718-3033
                                             Email: Richard.Kincheloe@usdoj.gov
                                             Attorney for the United States



                               Certificate of Service

       The undersigned certifies that he served a true and correct copy of the
foregoing Motion on (a) counsel for the plaintiff by ECF notification on November 12,
2019, and (b) Ventech Holdings 3 LLC by first-class U.S. mail to Ventech Holdings 3,
LLC, c/o Corporation Services Company, 251 Little Falls Dr., Wilmington, DE 19808
on November 12, 2019.

                                             s/ Richard A. Kincheloe
                                             Richard A. Kincheloe
                                             Assistant United States Attorney



                                         4
